Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 07/09/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Drawings
Figures 1, 2A, 2B, 3A, 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  	Regarding claim 1, in line 12, “the voltage” should read as “a voltage”.	Regarding claim 3, in line 1, “the electronic converter” should read as “said buck-boost converter”.	Regarding claim 4, in lines 1-2, “is referred to” should read as “in reference to”;in line 3, “referred to” should read as “in reference to”.	Regarding claim 5, in lines 1-2, “is referred to” should read as “in reference to”;in line 3, “referred to” should read as “in reference to”.	Regarding claim 8, in line 1, “the electronic converter” should read as “said buck converter”.	Regarding claim 10, in line 2, “the gate terminal” should read as “a gate terminal”;in line 7, “the voltage” should read as “a voltage”.	Regarding claim 11, in line 2, “the gate terminal” should read as “a gate terminal”;in line 7, “the voltage” should read as “a voltage”.	Regarding claim 12, in line 2, “is referred to” should read as “in reference to”;in line 2, “a voltage” should read as “the voltage”;in line 3, “referred to” should read as “in reference to”.	Regarding claim 13, in line 9, “the gate terminals” should read as “gate terminals”.	Regarding claim 14, in line 2, “is referred to” should read as “in reference to”;in line 3, “referred to” should read as “in reference to”.	Regarding claims 2-14, claims 2-14 are objected to as they depend on objected claim 1.	Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten to overcome the claim objections made above. 	The following is a statement of reasons for the indication of allowable subject matter:	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “… wherein the half-bridge circuit comprises: a capacitor comprising a first terminal connected via a first electronic switch to the output terminal of said voltage regulator and a second terminal connected to said switching node, wherein a voltage at the first terminal of said capacitor is used to power supply said first driver circuit; and a second electronic switch connected between said first terminal of said capacitor and a second supply voltage; and wherein said control circuit is configured to generate a third and a fourth drive signal for said first and second electronic switches, respectively, in order to: open both said first and second electronic switches during said first time interval; close said first electronic switch and open said second electronic switch during said second time interval; and open said first electronic switch and close said second electronic switch during said third time interval.”.
Conclusion
The following references of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2021/0126538 A1 discloses a bootstrap capacitor refresher for inverting buck-boost DC-DC converters.	US Patent Application Publication US 2014/0217959 A1 discloses a hybrid bootstrap capacitor refresh technique for DC-DC converters.	US Patent US 6812782 B2 discloses a bootstrap capacitor charging technique for buck DC-DC converters.	US Patent US 10763843 B2 discloses a charge pump circuit for charging a bootstrap 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                 

/KYLE J MOODY/Primary Examiner, Art Unit 2838